DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to TD filed on 9/22/2021.
Claims 33 – 52 are pending.
Claims 1 – 32 have been canceled.
Allowable Subject Matter
Claims 33 – 52 are allowed.
The following is an examiner’s statement of reasons for allowance: See TD filed on 9/22/2021.
Regarding Claim 33 – 52, same reasons of Action sent on 7/8/2021.

The closest references are found based on the updated search:
Kawabata et al. (US 2016/0146909 A1) discloses a magnetic field measurement device comprising: a magnetic sensor unit disposed in a magnetically shielded space, including a glass cell having alkali metal gas encapsulated therein, and configured to detect a magnetic field with use of a magneto-optical characteristic of spin-polarized alkali metal (see claim 1).
Vowles (US 2016/0131790 A1) suggests a transmitting source supported on the frame of the aircraft so as to be arranged to generate a primary electromagnetic field; and a receiver system supported on the frame of the aircraft and including a receiver sensor arranged to sense a ground response to the primary magnetic field (see claim 1).
Schaffer et al. (US 2015/0048818 A1) teaches a control circuit operative to alternately couple one of the third and fourth transistors with the input transistor to mirror the second level of current from the pulsed current source to provide a periodic bidirectional excitation 
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 33, therefore claims 33 – 52 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/28/2021